Exhibit 10.1.3





image1.jpg [image1.jpg]
SandRidge Energy, Inc.
123 Robert S. Kerr Avenue Oklahoma City, Oklahoma 73102









Performance Share Unit Award Certificate and Agreement





Name:LEGAL NAMEAward Number:AWARD NUMBERAddress:ADDRESSPlan:2016 Omnibus
Incentive PlanCITY STATE ZIPEmployee ID:EMPLOYEE ID



Effective GRANT DATE (the “Grant Date”), you have been granted an Award of
NUMBER OF UNITS GRANTED SandRidge Energy, Inc. (the “Company”) performance share
units, subject to the following requirements and characteristics:
Target Allocation: NUMBER OF UNITS GRANTED
Performance Period: [X]
Time-based Condition (Vesting Period): [X]
Performance Conditions:  [X]


Maximum Units Awardable: [X]


Settlement Method: One share of SandRidge common stock per Performance Share
Unit as awarded based on Company performance relative to Performance Conditions.
_____________________________________________________________________________________________


This Award is granted under and governed by the terms and conditions of the
SandRidge Energy, Inc. 2016 Omnibus Incentive Plan and the Performance Share
Unit Award Agreement. A copy of the Plan can be found under the Department –
People & Culture tab of the Company’s intranet. 
_____________________________________________________________________________________________















--------------------------------------------------------------------------------



PERFORMANCE SHARE UNIT AWARD AGREEMENT
PURSUANT TO THE
SANDRIDGE ENERGY, INC. 2016 OMNIBUS INCENTIVE PLAN


THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified in the Performance Share Unit Award Certificate attached hereto
(the “Certificate”), is entered into by and between SandRidge Energy, Inc., a
corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the SandRidge Energy, Inc. 2016 Omnibus
Incentive Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Performance Share Units (“PSUs”) detailed
in the Certificate to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1. Incorporation By Reference; Plan Document Receipt. This Agreement and the
Certificate are subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time, unless such amendments are (a) expressly intended not to
apply to the Award provided hereunder or (b) impair the Participant’s rights
with respect to this Award without the consent of the Participant), all of which
terms and provisions are made a part of and incorporated in this Agreement as if
they were each expressly set forth herein. Except as provided otherwise herein,
any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan or the Certificate. The Participant hereby
acknowledges receipt of a true copy of the Plan and that the Participant has
read the Plan carefully and fully understands its content. In the event of any
conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall control.
2. Grant of Performance Unit Award. The Company hereby grants to the
Participant, as of the Grant Date, the total number of PSUs specified above,
each of which has the Target Value specified above, with the actual value to be
paid out per PSU pursuant to this Award contingent upon satisfaction of the
vesting conditions described in Section 3 hereof, subject to Section 4, but not
to exceed the Maximum Value.
3. Vesting.
(a) In General. The PSUs subject to this Award shall be subject to both a
time-based vesting condition (the “Time-Based Condition”) and a
performance-based vesting condition (the “Performance Condition”), as detailed
in the Certificate. Except as expressly provided herein, none of the PSUs shall
be “vested” for purposes of this Agreement, unless and until both the Time-Based
Condition and the Performance Condition for such PSUs are satisfied and subject
to the Participant’s continued service with the Company or any of its
subsidiaries at such time.

1

--------------------------------------------------------------------------------



(b) Change in Control. For the avoidance of doubt, (i) the PSUs shall fully vest
at the target allocation as detailed in the Certificate if, during the term of
this Agreement, there is a Change in Control and within six months thereafter,
the Participant experiences a Termination without Cause or for Good Reason,
provided that the Participant has not experienced a Termination prior to the
consummation of the Change in Control, and (ii) in connection with a Change in
Control or any other event described in Section 4.2 of the Plan, the Committee
shall have the discretion to adjust the PSUs and the Performance Condition as
provided in the Plan.
(c) Forfeiture. Subject to the provisions of Section 3(b) and/or any accelerated
vesting provided under an effective agreement between the Company and the
Participant, all PSUs for which the Time-Based Condition has not been satisfied
prior to a Participant’s Termination for any reason shall be immediately
forfeited upon such Termination and the Participant shall have no further rights
to such PSUs hereunder. Any PSUs that do not attain threshold level of
performance as of the end of the applicable Performance Period shall expire
immediately following the date that the Committee determines the level at which
the Performance Conditions are satisfied.
4. Payment. Following the satisfaction of both the Time-Based Condition and the
Performance Condition with respect to a PSU granted hereunder, the Participant
shall receive consideration in accordance with the Settlement Method detailed in
the Certificate within thirty (30) days of the Committee’s certification of the
extent to which the Performance Conditions for the applicable Performance Period
have been met.
5. Non-Transferability. No PSU may be sold, assigned, transferred, encumbered,
hypothecated or pledged by the Participant, other than to the Company as a
result of forfeiture of the PSUs as provided herein.
6. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
7. Withholding of Tax. The Participant agrees and acknowledges that the Company
shall deduct or withhold from the consideration due with respect to the vesting
of the PSUs an amount sufficient to satisfy any federal, state, local and
foreign taxes of any kind (including, but not limited to, the Participant’s FICA
and SDI obligations) which the Company, in its sole discretion, deems necessary
to be withheld or remitted to comply with the Code and/or any other applicable
law, rule or regulation with respect to the PSUs.
8. Entire Agreement; Amendment. This Agreement, together with the Plan and the
Certificate, contains the entire agreement between the parties hereto with
respect to the subject matter contained herein, and supersedes all prior
agreements or prior understandings, whether written or oral, between the parties
relating to such subject matter; provided that to the extent the Participant is
party to an effective employment agreement with the Company, the terms set forth
therein applicable to equity awards shall govern in the event of a conflict with
Section 3 of this Agreement. The Committee shall have the right, in its sole
discretion, to modify or amend this Agreement and/or the Certificate from time
to time in accordance with
2

--------------------------------------------------------------------------------



and as provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement or the Certificate as soon as practicable after the adoption thereof.
9. Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.
10. No Right to Employment. Any questions as to whether and when there has been
a Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.
11. Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the PSUs awarded under this Agreement
for legitimate business purposes. This authorization and consent is freely given
by the Participant.
12. Compliance with Laws. The grant of PSUs hereunder shall be subject to, and
shall comply with, any applicable requirements of any foreign and U.S. federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law, rule
regulation or exchange requirement applicable thereto. The Company shall not be
obligated to issue the PSUs or pay any amounts due pursuant to this Agreement if
any such issuance or payment would violate any such requirements. As a condition
to the settlement of the PSUs, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation.
13. Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the PSUs are intended to be exempt from the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent as is reasonable under the circumstances.
14. Binding Agreement; Assignment. This Agreement and the Certificate shall
inure to the benefit of, be binding upon, and be enforceable by the Company and
its successors and assigns. The Participant shall not assign any part of this
Agreement and the Certificate without the prior express written consent of the
Company.
15. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

3

--------------------------------------------------------------------------------



16. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
17. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
18. Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award of PSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the PSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.
* * * * *




4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has issued the Performance Units to the
Participant pursuant to this Agreement as of the date first written above.


SANDRIDGE ENERGY, INC.




By:_________________________________


Name: William M. Griffin, Jr. 


Title: President & Chief Executive Officer 






  Signature Page to Performance Unit Award Agreement